Citation Nr: 0608773	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 through May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

The record lacks competent medical evidence showing that the 
veteran's PTSD is manifested by deficiencies due to suicidal 
ideation, constant panic attacks or depression, unprovoked 
irritability, spatial disorientation, neglect of personal 
appearance, or difficulty adapting to stressful work 
circumstances. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagrees with the 50 percent disability rating 
for his service connected PTSD.  He contends that he is 
entitled to 100 percent disability due to the severity of his 
disease.
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  A disability 
must be considered in the context of the whole recorded 
history.  Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran is currently rated as 50 percent disabled under 
38 C.F.R. § 4.130, DC 9411.  A 70 percent rating requires the 
following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

The evidence of record includes treatment records from Dr. 
Rao, as well as two VA examinations.  Dr. Rao has treated the 
veteran for his PTSD since 1999.  There are various Quarterly 
Treatment Plans in the claims folder that  show Dr. Rao's 
diagnosis as PTSD, moderate.  See December 2002 Quarterly 
Treatment Plan, for example.  Although the veteran's wife 
remarked on the veteran's suicidal ideation in the June 2004 
hearing, the medical records do not report suicidal ideation 
at any time.  Dr. Rao's treatment notes show that the 
veteran's mental state fluctuated over the years due to a 
family crisis involving his son, but do not show or 
approximate the kind of occupational and social impairment 
contemplated by the next higher rating in this case at any 
time during treatment.  This doctor's notes are not 
instructive as to the severity of the veteran's disorder.  
For instance, they contain no discussion of the veteran's 
symptoms - only a check mark by the particular symptom he 
complained of during their meeting.  We also know from Dr. 
Rao's notes that the veteran receives or has received 
bimonthly psycho[therapy] treatment.  In October 2004, the 
doctor commented that the veteran's GAF scores fluctuate 
depending on the stresses and circumstances of his daily 
life.  These comments are uninformative as to the severity of 
the symptoms associated with PTSD, because they do not 
provide particulars related to his symptoms, and are only 
general in nature.  

In November 2000, a VA examiner diagnosed chronic PTSD and 
stated that the veteran's symptoms cause significant distress 
and impairment in his social, occupational and other areas of 
functioning.  In support of her diagnosis, the examiner 
listed symptoms she found significant.  These included an 
observation that the veteran avoids conversations associated 
with trauma, experiences panic attacks, has a decreased 
interest in significant activities, feels detachment from 
family, exhibits a constricted affect, has increased startle 
response, angry outbursts, sleep disturbance, and nightmares.  
The examiner commented that the veteran was employed and was 
capable of handling his own finances and activities of daily 
living.  While her reported findings indicate that his wife 
reported he had threatened suicide in the past, the veteran 
denied suicidal or homicidal thoughts.  On examination he was 
alert, oriented and coherent with adequate impulse control.  
These findings do not approximate the requirements for a 70 
percent evaluation for PTSD.  

In November 2004, a VA examiner reported that the veteran had 
an adequate personal appearance, but a depressed mood.  He 
had linear thought process with no auditory or visual 
hallucinations.  His insight and judgment were deemed fair 
and, while thinking that he would be "better off dead," the 
veteran was not reported to have suicidal ideations at that 
time.  The examiner noted that the veteran stayed to himself 
most of the time, although he does work part-time without any 
problems and attends yearly family reunions.  No history of 
total remission was given, nor was any period of distressing, 
incapacitating or other severe symptomology noted.  The VA 
examiner diagnosed PTSD, chronic, moderate.  Again, these 
findings do not approximate the requirements for a 70 percent 
evaluation for PTSD.  

The VA examinations in November 2000 and November 2004 assign 
GAF scores of 55 and 53, respectively.  Dr. Rao assigned a 
GAF score of 50 in April 2003 and 70 on an undated record.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The veteran's medical evidence of record is consistent with 
the moderate level of disability indicated by the VA 
examinations.

Because the evidence of record does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to the symptoms of his PTSD, a rating 
in excess of 50 percent disabling is not warranted.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession and provide information 
regarding the assignment of an effective date of any 
increase.  

VA sent the veteran two letters that gave him adequate 
notice.  In October 2003, VA sent a letter notifying the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  The letter also notified the veteran of 
what he was expected to provide and what VA would obtain on 
his behalf, and asked the veteran to tell VA about any 
additional evidence he would like to be considered.  In 
October 2004, VA sent the veteran a follow up letter that 
updated the status of his claims folder, and notified him 
that a VA examination was necessary and what the 
repercussions of failing to report for the examination would 
be.  Thus, the October 2003 and October 2004 letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his family members' statements, his private treatment 
records, and the hearing transcript, all of which have been 
reviewed.  VA also afforded the veteran two VA examinations 
to assist in substantiating his claim.  The veteran has not 
identified any additional relevant evidence.  Thus, VA 
satisfied its duty to assist.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


